Hall, Presiding Judge,
concurring specially. In my opinion this appeal should not be dismissed. Chambliss v. Hall, 113 Ga. App. 96, 98 (147 SE2d 334); Crump v. Hill, 104 F2d 36, 38. Nevertheless, this court is bound by the precedents established by the Supreme Court of Georgia. Code Ann. § 2-3708. The record shows a final judgment has been entered in the case. While an appellant is not prejudiced by the dismissal of a true interlocutory appeal (Rockmart Finance Co. v. High, 118 Ga. App. 351 (163 SE2d 758)), a dismissal such as the one here forever bars a subsequent appeal from the final judgment.
Appellant contends that the Supreme Court’s decision in Gibson v. Hodges, supra, was swept away by a 1968 amendment to the Appellate Practice Act. Code Ann. § 6-809 (d). I would agree; however, this court is bound by the Supreme Court’s decision in Bonzheim and Benton, supra.
At the past session of the General Assembly, an Act was passed allowing a notice of appeal to be amended. It will *544not become effective however until July 1, 1972. Ga. L. 1972, p. 624.